Title: To George Washington from Major Henry Lee, Jr., 17 January 1780
From: Lee, Henry Jr.
To: Washington, George


          
            sir
            Burlington [N.J.] Jany 17th 80
          
          My last letter to your Excellency was antedated by one day, so that the business of collecting supplys for the army commenced sooner than then reported.
          I found the countys to which I was sent very patriotic, & the magistrates anxious to give every aid to the army.
          Salem has fully complied with the demand from her.
          one hundd & seventy head of good cattle & twenty barrels of flower are on the way, tho’ they cannot reach camp sooner than the 25th The remainder of the flower will be forwarded as soon as manufactured: it is reposited in mills, & will be done with dispatch.
          Cumberland has no wheat, corn is already purchased in every county, & stored in Magazines.
          Is it to be ground into flower?, & what quantity?
          This county has the best desposition, but has been drained to such a degree, that the cattle will be very bad, hardly fit for slaughter.
          It is the same case with Cape May.
          I have determined agreeable to your Excellencys permission to send my furlough men to Maryland & Virga under officers with their horses—The former to rendezvous at the Head of Elk, & join at Burlington on the 1st of March—the latter to join on the 20th of March a sufficient number for the duty of the winter, will

remain here Captain Peyton returned last night from his incursion on Sandy hook—the noise of the men marching occasioned by the snow, alarmed the garrison: of course the attempt on the light house was omitted agreeable to orders—the shipping were assaulted, & three burnt, vizt one tender one schooner & one sloop. The prisoners taken amounted to twelve, these with the British officer captured some time sin[c]e will be sent to Philada The counterfiet money I have sent to the loan office to be burnt— Unfortunately the owner of it, was mortally wounded & left behind, so that no discovery can be made. I have the honor [to] be sir with the most perfect respect your Excellys most ob. servt
          
            Henry Lee Junr
          
          
            N.B. Th[e]re are quantitys of salt provision in Salem & Cumberland purchased for the Army, but no barrels to pack it in.
          
        